                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 JAMES EDWARD GRANT,

                              Plaintiff,
                                                                   OPINION and ORDER
        v.
                                                                        20-cv-161-jdp
 ARAMARK UNIFORMS,

                              Defendant.


       Plaintiff James Edward Grant, appearing pro se, is a prisoner at the Milwaukee County

House of Correction. He has filed a document that he calls a “Notice or Motion for a New

Complaint,” Dkt. 1, in which he alleges that defendant Aramark Uniforms is poisoning his

food. I take Grant to be saying that Aramark is a supplier for the House of Correction.

       Under the terms of sanctions issued by this court, Grant generally remains barred from

proceeding with new cases until he pays off the large debt he owes for filing fees for the cases

and appeals he previously filed. The only case-initiating documents he may file are habeas

corpus petitions and complaints in which he alleges that he is in imminent danger of serious

physical harm. See Grant v. Gill, No. 15-cv-420-jdp, 2016 WL 80676 (W.D. Wis. Jan. 7, 2016).

As I’ve explained to Grant before, in different circumstances, I might treat an allegation of food

poisoning as an allegation that the plaintiff is in imminent danger of serious physical harm.

But Grant is already barred from making vague allegations of food poisoning, after he did just

that multiple times in this court without substantiating those allegations. See Grant v. Maggle,

No. 14-cv-78-bbc, at *2–3 (W.D. Wis. Mar. 19, 2014). His allegations here are as vague and

implausible as his previous cases. So I will dismiss this case under the terms of his sanctions.
                                          ORDER

       IT IS ORDERED that this case is DISMISSED. The clerk of court is directed to enter

judgment for defendant and close this case.

       Entered March 9, 2020.

                                              BY THE COURT:

                                              /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge




                                                2
